J-S36026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JHENEA PRATT                               :
                                               :
                       Appellant               :      No. 1769 WDA 2019

      Appeal from the Judgment of Sentence Entered September 25, 2019
               In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013630-2018


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 22, 2020

        Appellant, Jhenea Pratt, appeals from the judgment of sentence entered

in the Allegheny County Court of Common Pleas, following her jury trial

convictions for involuntary manslaughter and endangering the welfare of a

child (“EWOC”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

C.N.T. is Appellant’s infant daughter. On April 5, 2018, Appellant’s boyfriend,

Mr. Williams, had taken care of C.N.T. while Appellant attended college

classes. While Mr. Williams was looking after C.N.T., he gave her juice in a

sippy cup.     Appellant assumed care of C.N.T. after she returned home.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2504(a) and 4304(a)(1), respectively.
J-S36026-20


Appellant gave C.N.T. juice in a sippy cup and laid the baby down for a nap.

When Appellant checked in on C.N.T. napping, she realized C.N.T. was not

breathing and called 911.

      When police arrived, they observed that C.N.T. was not breathing and

did not have a pulse. Police also saw C.N.T.’s nose and mouth emitting red

liquid.   While police performed life-saving measures on C.N.T., they heard

Appellant say: “This isn’t my fault,” “This can’t be my fault,” “I can’t get in

trouble for this.” Paramedics transported C.N.T. to the hospital, where she

died later that night.

      While in Appellant’s home, police recovered a sippy cup from C.N.T.’s

bed. Appellant repeatedly tried to enter C.N.T.’s bedroom while authorities

were investigating in the room. Appellant became so angry and insistent that

police had to physically restrain Appellant to keep her out of the room.

Appellant was also angry that the first-responders broke a coffee table on

which they placed C.N.T. to perform CPR.

      In a subsequent police interview, Appellant explained that on the night

C.N.T. died, the child began her nap on the couch. Appellant said she took

C.N.T. to her bed to continue her nap after an acquaintance arrived to visit

Appellant, and then she and the visitor smoked marijuana.

      Forensic analysis indicated the liquid in C.N.T.’s sippy cup tested positive

for Para-Fluorosiobutyryl Fentanyl (“PFIBF”), an opioid and form of Fentanyl,

and that C.N.T. had PFIFB in her blood. The analysis showed the concentration


                                      -2-
J-S36026-20


of PFIBF in C.N.T.’s blood was approximately 1,000 times an amount fatal to

adults. The autopsy performed on C.N.T. concluded that PFIBF poisoning was

the cause, and homicide was the manner, of C.N.T.’s death.                   The

Commonwealth arrested Appellant and charged her with homicide and EWOC.

      While incarcerated, Appellant mentioned C.N.T.’s death to fellow

inmates several times. Appellant commented to them about the nature of

C.N.T.’s death. Appellant also made statements to an inmate that: she did

not kill C.N.T.; she did kill C.N.T.; she did not mean to kill C.N.T.; C.N.T. was

in Appellant’s care when she died, so no one else could have killed C.N.T.; and

C.N.T. did not die while Mr. Williams took care of her, so Mr. Williams could

not be responsible for C.N.T.’s death. Appellant also told an inmate she “didn’t

want a damn girl anyway.”

      Appellant proceeded to a jury trial on May 28, 2019. On June 4, 2019,

the jury convicted Appellant of one count each of involuntary manslaughter

and EWOC. The court held a sentencing hearing on September 25, 2019. At

the hearing, defense counsel asked the court to sentence Appellant within the

guideline range based upon, inter alia: that this was Appellant’s first criminal

offense; Appellant’s rehabilitative needs and age; that Appellant was

employed and attending college classes at the time of the offense; Appellant’s

lack of a support system as a single mother; and that C.N.T.’s father abused

Appellant. With the benefit of a presentence investigation (“PSI”) report, the

court sentenced Appellant to a term of five (5) to ten (10) years’ incarceration.


                                      -3-
J-S36026-20


The convictions merged for purposes of sentencing.

      On October 4, 2019, Appellant filed a timely post-sentence motion,

seeking leave to file an amended post-sentence motion within 30 days of

receiving the trial notes of testimony. The court granted Appellant’s request

on October 17, 2019.        On November 19, 2019, Appellant timely filed an

amended post-sentence motion, which the court denied on November 26,

2019. Appellant filed a timely notice of appeal on December 2, 2019. The

court ordered Appellant on December 5, 2019, to file a concise statement of

errors complained of on appeal per Pa.R.A.P. 1925(b); Appellant timely

complied on December 18, 2019.

      Appellant raises one issue for our review:

         Was the [s]entencing [c]ourt’s sentence of five to ten years
         of incarceration an abuse of its discretion in light of
         substantial mitigating evidence?

(Appellant’s Brief at 3).

      Appellant argues the sentencing court considered only the nature of the

crime when it imposed her sentence.         Appellant claims the court did not

account for her character, her rehabilitative needs and potential to reform,

and her nonexistent criminal history. Appellant asserts the court also failed

to consider the need to protect the public and the impact of the offense on the

community.     Appellant contends the sentencing court did not recite its

sentencing rationale on the record. Appellant submits the court imposed the

statutory maximum sentence above the aggravated range, which she avers is


                                      -4-
J-S36026-20


manifestly excessive and unreasonable. Appellant concludes this Court should

vacate and remand for resentencing.

     As presented, Appellant’s claim challenges the discretionary aspects of

sentencing. See Commonwealth v. Clarke, 70 A.3d 1281 (Pa.Super. 2013),

appeal denied, 624 Pa. 671, 85 A.3d 481 (2014) (stating contention that court

focused solely on serious nature of crime without adequately considering

protection of public or defendant’s rehabilitative needs concerns court’s

sentencing discretion); Commonwealth v. Holiday, 954 A.2d 6 (Pa.Super.

2008), appeal denied, 601 Pa. 694, 972 A.2d 520 (2009) (treating as

challenge to discretionary aspects of sentencing, defendant’s claim that

sentencing court imposed manifestly harsh sentence contrary to sentencing

code, where court sentenced defendant above aggravated range of sentencing

guidelines, to maximum possible sentence under statute); Commonwealth

v. Lutes, 793 A.2d 949 (Pa.Super. 2002) (stating claim that sentence is

manifestly excessive challenges discretionary aspects of sentencing).

     Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right. Commonwealth v. Sierra, 752 A.2d 910,

912 (Pa.Super. 2000).     Prior to reaching the merits of a discretionary

sentencing issue:

        [W]e conduct a four part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal; (2) whether
        the issue was properly preserved at sentencing or in a
        motion to reconsider and modify sentence; (3) whether
        appellant’s brief has a fatal defect; and (4) whether there is
        a substantial question that the sentence appealed from is

                                    -5-
J-S36026-20


         not appropriate under the Sentencing Code.

Commonwealth v. Hyland, 875 A.2d 1175, 1183 (Pa.Super. 2005), appeal

denied, 586 Pa. 723, 890 A.2d 1057 (2005) (internal citations omitted).

      Under Pa.R.A.P. 2119(f), an appellant must invoke the appellate court’s

jurisdiction   by   including   in   her   brief    a   separate   concise   statement

demonstrating a substantial question as to the appropriateness of the

sentence under the Sentencing Code. Commonwealth v. Mouzon, 571 Pa.

419, 812 A.2d 617 (2002); Pa.R.A.P. 2119(f).               “The requirement that an

appellant separately set forth the reasons relied upon for allowance of appeal

furthers the purpose evident in the Sentencing Code as a whole of limiting any

challenges to the trial court’s evaluation of the multitude of factors impinging

on the sentencing decision to exceptional cases.”                  Commonwealth v.

Williams, 562 A.2d 1385, 1387 (Pa.Super. 1989) (en banc) (emphasis in

original) (internal quotation marks omitted).

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis. Commonwealth v. Anderson, 830 A.2d

1013 (Pa.Super. 2003). A substantial question exists “only when the appellant

advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.”      Sierra, supra at 912-13.            This Court does not accept bald

assertions of sentencing errors as substantial questions. Commonwealth v.


                                           -6-
J-S36026-20


Malovich, 903 A.2d 1247 (Pa.Super. 2006).         Rather, an appellant must

articulate the bases for her allegations that the sentencing court’s actions

violated the sentencing code.    Id.    A claim of excessiveness can raise a

substantial question as to the appropriateness of a sentence under the

Sentencing Code, even if the sentence is within the statutory limits. Mouzon,

supra at 430, 812 A.2d at 624. Bald allegations of excessiveness, however,

do not raise a substantial question to warrant appellate review. Id. at 435,

812 A.2d at 627.    Rather, there is a substantial question “only where the

appellant’s Rule 2119(f) statement sufficiently articulates the manner in which

the sentence violates either a specific provision of the sentencing scheme set

forth in the Sentencing Code or a particular fundamental norm underlying the

sentencing process….” Id.

      “An allegation that a sentencing court failed to consider or did not

adequately consider certain factors does not raise a substantial question that

the sentence was inappropriate.” Commonwealth v. Cruz-Centeno, 668

A.2d 536, 545 (Pa.Super. 1995), appeal denied, 544 Pa. 653, 676 A.2d 1195

(1996) (internal quotation marks omitted). For example, an allegation that

the sentencing court ignored or did not accord proper weight to an appellant’s

rehabilitative needs does not raise a substantial question. Commonwealth

v. Berry, 785 A.2d 994 (Pa.Super. 2001). On the other hand, “an excessive

sentence claim—in conjunction with an assertion that the court failed to

consider mitigating factors—raises a substantial question.” Commonwealth


                                       -7-
J-S36026-20


v. Raven, 97 A.3d 1244, 1253 (Pa.Super. 2014), appeal denied, 629 Pa. 636,

105 A.3d 736 (2014). See also Commonwealth v. Trimble, 615 A.2d 48

(Pa.Super. 1992) (holding defendant’s claim that court failed to consider

factors set forth under Section 9721(b) and focused solely on seriousness of

defendant’s offense raised substantial question). A substantial question also

exists where an appellant alleges the court imposed a sentence outside of the

guidelines without specifying sufficient reasons. Holiday, supra.

     On appeal, this Court will not disturb the judgment of the sentencing

court absent an abuse of discretion. Commonwealth v. Fullin, 892 A.2d

843 (Pa.Super. 2006).

        [A]n abuse of discretion is more than a mere error of
        judgment; thus, a sentencing court will not have abused its
        discretion unless the record discloses that the judgment
        exercised was manifestly unreasonable, or the result of
        partiality, prejudice, bias or ill-will. In more expansive
        terms, …: An abuse of discretion may not be found merely
        because an appellate court might have reached a different
        conclusion,    but    requires    a    result  of     manifest
        unreasonableness, or partiality, prejudice, bias, or ill-will, or
        such lack of support so as to be clearly erroneous.

        The rationale behind such broad discretion and the
        concomitantly deferential standard of appellate review is
        that the sentencing court is in the best position to determine
        the proper penalty for a particular offense based upon an
        evaluation of the individual circumstances before it. Simply
        stated, the sentencing court sentences flesh-and-blood
        defendants and the nuances of sentencing decisions are
        difficult to gauge from the cold transcript used upon
        appellate review. Moreover, the sentencing court enjoys an
        institutional advantage to appellate review, bringing to its
        decisions an expertise, experience, and judgment that
        should not be lightly disturbed. Even with the advent of the
        sentencing guidelines, the power of sentencing is a function

                                      -8-
J-S36026-20


         to be performed by the sentencing court. Thus, rather than
         cabin the exercise of a sentencing court’s discretion, the
         guidelines merely inform the sentencing decision.

                                  *    *    *

         [W]e reaffirm that the guidelines have no binding effect,
         create no presumption in sentencing, and do not
         predominate over other sentencing factors—they are
         advisory guideposts that are valuable, may provide an
         essential starting point, and that must be respected and
         considered; they recommend, however, rather than require
         a particular sentence. …

Commonwealth v. Walls, 592 Pa. 557, 564-70, 926 A.2d 957, 961-65

(2007) (internal quotation marks, footnotes, and citations omitted).

         [I]n exercising its discretion, the sentencing court may
         deviate from the guidelines, if necessary, to fashion a
         sentence that takes into account the protection of the public,
         the rehabilitative needs of the defendant, and the gravity of
         the particular offense as it relates to the impact on the life
         of the victim and the community, so long as the court also
         states of record the factual basis and specific reasons which
         compelled the deviation from the guidelines. This Court
         must remand for resentencing with instructions if we find
         that the sentencing court sentenced outside the guidelines
         and the sentence was unreasonable.

Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa.Super. 2001), appeal

denied, 568 Pa. 695, 796 A.2d 979 (2002) (internal citations omitted). See

also 42 Pa.C.S.A. § 9721(b) (stating sentence imposed must be consistent

with protection of public, gravity of offense as it relates to impact of life of

victim   and   community,     and     rehabilitative   needs   of   defendant);

Commonwealth v. Fowler, 893 A.2d 758 (Pa.Super. 2006) (explaining

where sentencing court had benefit of pre-sentence investigation (“PSI”)


                                      -9-
J-S36026-20


report, we can presume it was aware of relevant information regarding

defendant’s character and weighed those considerations along with mitigating

factors).

      Additionally, “[t]he Sentencing Code requires a trial judge who intends

to sentence outside the guidelines to demonstrate, on the record, his

awareness of the guideline ranges.” Commonwealth v. Griffin, 804 A.2d 1,

7 (Pa.Super. 2002), appeal denied, 582 Pa. 671, 868 A.2d 1198 (2005), cert.

denied, 545 U.S. 1148, 125 S.Ct. 2984, 162 L.Ed.2d 902 (2005).           “[T]he

sentencing judge must state of record the factual basis and specific reasons

which compelled him…to deviate from the guideline ranges. When evaluating

a claim of this type, it is necessary to remember that the sentencing guidelines

are advisory only.” Id. at 8.

      Instantly, Appellant timely filed a notice of appeal, and preserved most

of her sentencing arguments in a timely filed post-sentence motion and in a

Rule 2119(f) statement. See Hyland, supra. Appellant, however, did not

include in her post-sentence motion her claim that the court failed to place its

reasons for imposing the sentence on the record. See id.; Pa.R.A.P. 302(a)

(providing issues not raised before trial court are waived and cannot be raised

for first time on appeal). See also Griffin, supra (explaining that sentencing

claims not raised in post-sentence motion are waived and cannot be raised for

first time on appeal). Appellant also failed to raise this argument in her Rule

1925(b) statement. See Commonwealth v. Castillo, 585 Pa. 395, 888 A.2d


                                     - 10 -
J-S36026-20


775 (2005) (explaining general rule that issues not raised in Rule 1925(b)

concise statement of errors will be deemed waived). Therefore, Appellant’s

claim that the court failed to recite its sentencing rationale on the record is

not properly before us. See id.; Hyland supra; Griffin, supra; Pa.R.A.P.

302(a).

      Appellant’s claim that the sentencing court imposed an excessive

sentence and failed to consider mitigating factors raises a substantial

question.   See Raven, supra.      Additionally, Appellant’s assertion that the

court took into account only the seriousness of the offense poses a substantial

question.    See Trimble, supra.        Likewise, if properly preserved, her

argument that the court imposed a sentence outside the guidelines without

placing reasons behind the sentence on the record would raise a substantial

question. See Holiday, supra.

      At sentencing, the court explained its sentencing decision, in relevant

part, as follows:

          All right. [Appellant], I have considered the [PSI] report in
          this case, and I have considered, as well, the sentencing
          guidelines.

          I have considered the arguments made on your behalf by
          your lawyer, and I have considered the arguments made on
          behalf of the Commonwealth….

          I recognize you are not RRRI eligible. I further recognize
          that the count of Involuntary Manslaughter and the count of
          [EWOC] do merge for sentencing purposes in as much as
          they are predicated upon the same event.

          I will make the following conclusions, based upon not only

                                     - 11 -
J-S36026-20


       what was brought to my attention today, but also upon my
       notes and recollection of the case….

       And I also had the opportunity to watch the video/audiotape
       recording of the various statements that you made to the
       detectives during the course of the investigation when they
       were desperately trying to go find out who was responsible
       for your daughter’s untimely and tragic death.

       I had the benefit of watching and listening to all of that. And
       no other [j]udge that will ever be involved in this case will
       have that same ability.

       I must reject probation in this case because of both your
       character and the nature of the crime, and I do find that
       your crimes and the circumstances, especially that surround
       your commission and demand, correctional treatment can
       only be provided by commitment to a state institution.

       I find that any lesser sentence would diminish the
       seriousness of the crimes with which you have been
       convicted.

       And I find the confinement is required both to deter you and
       also to deter those who may be tempted to put themselves
       in a similar situation.

       I also find that, if you were granted probation, there would
       be an undue risk during that period of probation that you
       would commit another crime.

       I am considering, in addition, the violation of the trust that
       you held towards your daughter.

       This child has no one here today to speak on her behalf
       except [the prosecutor], who never even met her, and only
       saw pictures of her after she was cold and dead.

       [C.N.T.] is essentially just a forgotten victim here, but she
       looked to you, and to you only, as her source of safety and
       protection and support.

       She was wholly dependent upon you, and you betrayed the
       trust that was your responsi[bility] to uphold.

                                   - 12 -
J-S36026-20



       I also find, I suppose, what could be classified as an
       expression of remorse. But, again, as I am the one who is
       in the [c]ourtroom right now, and I am the [j]udge that
       actually has the opportunity to witness you and observe
       you, I find that you[r] showing of remorse is nothing more
       than a box to be checked on your list of things to do when
       you show up at sentencing.

       I find you to be a callous, cold-hearted and remorseless
       person, [Appellant]. This has been the theme that I have
       observed over the hours and the days that I was forced to
       sit in this chair and listen to your voice talking about an
       incident that another parent would be absolutely apoplectic
       about in a cold, calm and, frankly, aggressive and
       confrontational tone.

       The interactions, especially, that you had with the
       detectives, who worked tirelessly and denied many other
       equally valid cases their expertise and time by [poring]
       hours and hours into this particular investigation was
       especially chilling.

       And I do not think that that can translate for the Superior
       Court by a cold-hearted record. One would have to see it
       and hear it for their own selves.

       I also reject any insinuation that this was somehow the fault
       of your then-boyfriend. Because I saw and heard [Mr.]
       Williams testify on the witness stand. He seems to me a
       very dull-witted and simple fellow, who was completely
       incapable of carrying out the poisoning that happened in this
       case, because there’s really no other words for it.

       You know, Fentanyl simply does not telekinetically levitate
       itself in to a sippy cup. And [Mr.] Williams has absolutely
       no reason to cause your child to ingest the Fentanyl.

       I reject, and I believe that it’s appropriate, based upon what
       I saw and heard to reject any insinuation that he is
       responsible for the child’s death.

       I also had an opportunity to listen and to witness the
       testimony of Ms. Austin, as well as Ms. Dearman. Two

                                   - 13 -
J-S36026-20


       individuals who you had confided in at Allegheny County Jail
       during your stay there about what happened to your child.
       And I found their testimony to be very telling.

       And I believe [the prosecutor]’s explanation and
       characterization is accurate that you did slip a few times.
       And that other times you simply came out and basically said
       you didn’t want that child, primarily because her father must
       be a difficult individual to get along with, I suppose.

       Most importantly, however, in my consideration of the
       nature and substance that took your daughter’s life. Doctor
       Xu, an experienced…forensic pathologist for nearly 11 years
       at the Allegheny County Medical Examiner’s Office, testified
       that there were 1,100 nanograms of Fentanyl in this poor
       baby’s blood.

       And he testified that even 1.3 nanograms, that would be
       one-tenth of one percent of that amount would be enough
       to cause death in an adult.

       I think the Detective’s characterization and, frankly, yours
       that there was enough Fentanyl in that girl’s system to kill
       a horse is absolutely accurate.

       Dr. Xu indicated that this is the highest level of Fentanyl that
       his office has experienced in 10 years.

                                 *     *      *

       This was a case where toxic poison was placed squarely in
       the way of your child and placed in an attractive nuisance.

       What I mean by that, a sippy cup that she had continually
       looked to…grant her relief from thirst.

                                 *     *      *

       But I want to make it clear that the sort of lackluster
       expression of remorse that you attempted to mouth piously
       today lies in the face of the true you that I got to see on the
       videos in this case where you try to come up with just about
       any explanation for your daughter’s death except that you
       were responsible for it.

                                     - 14 -
J-S36026-20



       In fact, it’s very telling that when the initial officers and the
       medics responded and attempted vainly to save your poor
       daughter’s life, who was as good as dead at that point any
       way, unfortunately, because of the amount of Fentanyl that
       you allowed her to ingest, your response in large part was
       the following words during that very stressful situation
       where people are most likely to express their true feelings
       where you said:

       “I can’t get in trouble for this. This cannot be my fault. I
       am not going to get in trouble for this.”

       Your primary concern was for yourself.      Your primary
       concern continues to be for yourself with very little or no
       thought for your child.

       I find it especially disturbing that you found smoking
       marijuana to be more important than looking after the only
       child that it’s likely you’re ever going to have.

       So, for all of those reasons, and I hope I have expressed
       myself adequately for the record, I am compelled to deviate
       upward from the guidelines.

       And I do recognize, specifically, that the sentencing
       guidelines are the result of a painstaking process by the
       Commission that contemplates the prior records, the
       offense gravity and the statutory classification of this
       [f]elony of the [s]econd [d]egree.

       However, in this case, the sentencing guidelines fall far
       short of any amount of justice for poor [C.N.T.]

       As a result, I am going to impose the following sentence:

       It is going to the sentence as to Count 1, Involuntary
       Manslaughter, that you serve not less than 5 or more than
       10 years of incarceration at the State Correctional
       Institution at Muncy.

       And it is the further order of Court that you are not RRRI
       eligible, and that you are responsible for the cost of this
       prosecution and all of the crime labs costs that went into

                                    - 15 -
J-S36026-20


           trying to figure out what happened to this poor child.

                                   *     *      *

(N.T. Sentencing, 9/25/19, at 10-19).

      Here, the record makes clear the court considered not only the gravity

of the offense, but also Appellant’s character and disingenuous demonstration

of remorse, as well as the need to deter other individuals from committing

similar crimes in the community.         See Kenner, supra; 42 Pa.C.S.A. §

9721(b).    The court also took into account defense counsel’s argument at

sentencing, in which counsel beseeched the court to acknowledge Appellant’s

age, employment, education, rehabilitative needs, support system, and

abusive relationship.      See Kenner, supra; 42 Pa.C.S.A. § 9721(b).

Additionally, the sentencing court had the benefit of a PSI report. So, we can

presume the court considered and weighed the relevant information and

mitigating factors.    See Fowler, supra.           Finally, even if Appellant had

properly preserved her claim that the court did not place its rationale on the

record before imposing a sentence outside the guideline range, she would not

be entitled to relief. The court recited a detailed and thorough explanation of

the facts and reasons underlying its sentencing decision. See Griffin, supra.

Therefore, the court did not impose an unreasonable sentence and we see no

reason to disrupt the court’s broad sentencing discretion. See Walls, supra;

Fullin, supra; Kenner, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.


                                       - 16 -
J-S36026-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020




                          - 17 -